EXHIBIT 10.2

ADVANCED MICRO DEVICES, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of July 17, 2008
(the “Effective Date”), by and between Derrick Meyer (“Executive”) and Advanced
Micro Devices, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 6 below.

RECITALS

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

1. Duties.

(a) Position. From the Effective Date, Executive shall be employed as the
President and Chief Executive Officer of the Company. In such capacity he shall
have overall responsibility for the management of the Company and report to and
be subject to the direction and control of the Company’s Board of Directors (the
“Board”). Executive has been appointed as a member of the Company’s Board of
Directors.

(b) Obligations to the Company. Executive agrees to the best of his ability and
experience that he will at all times loyally and conscientiously perform all of
the duties and obligations required of and from Executive pursuant to the
express and implicit terms hereof. During the term of Executive’s employment
relationship with the Company, Executive further agrees that he will devote all
of his business time and attention to the business of the Company. Nothing in
this Agreement will prevent Executive from accepting speaking or presentation
engagements in exchange for honoraria or from serving on boards of charitable
organizations so long as such engagements do not interfere with Executive’s
ability to fulfill his obligations under this Agreement. In addition, with the
prior consent of the Board, Executive shall be permitted to serve on the boards
of directors of up to two (2) for profit entities where the Board determines
that such board memberships are complementary and useful to the Executive’s
performance of services to the Company and provided that such board service does
not substantially interfere with the Executive’s performance of services to the
Company. To the extent consistent with the terms of this Agreement, Executive
will comply with and be bound by the Company’s operating policies, procedures
and practices from time to time in effect during the term of Executive’s
employment.



--------------------------------------------------------------------------------

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason. If Executive’s employment terminates for
any reason, Executive shall not be entitled to any payments, benefits, damages,
award or compensation other than as provided in this Agreement. The rights and
duties created by this Section 2 may not be modified in any way except by a
written agreement executed by a duly authorized member of the Board and
Executive.

3. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
compensation described below in this Section 3.

(a) Salary. Executive shall receive an annual salary of nine hundred thousand
dollars ($900,000) (as may be adjusted from time to time, the “Base Salary”).
Executive’s Base Salary will be payable pursuant to the Company’s normal payroll
practices. Notwithstanding the foregoing, the Board shall, no less frequently
than annually, review and may adjust Executive’s Base Salary from time to time.

(b) Annual Bonus. In addition to the Base Salary, Executive will be eligible for
an annual performance bonus under the terms of the Company’s Executive Incentive
Plan, or a successor or alternate plan of the Company in a target amount of 200%
of the Base Salary and a maximum amount of 400% of the Base Salary, to be
payable upon achievement of 100% or more of the performance goals and objectives
to be determined by the Board (as may be adjusted from time to time, the “Annual
Bonus”). Notwithstanding the foregoing, the Board shall be entitled to, no less
frequently than annually, review and may adjust Executive’s Annual Bonus
percentage from time to time.

(c) Promotion Stock Option. On August 15, 2008, subject to approval by the
Compensation Committee of the Board, Executive shall be granted a non-qualified
stock option to purchase 280,000 shares of the Company’s common stock (the
“Promotion Stock Option”). The Promotion Stock Option shall have a per share
exercise price equal to the fair market value of the Company’s common stock on
the date of grant, and the term of the Promotion Stock Option shall be seven
(7) years, subject to earlier expiration in the event of the termination of
Executive’s service with the Company. The Promotion Stock Option shall vest and
become exercisable as to one-third (1/3rd) of the shares subject thereto on the
first anniversary of the date of grant, and with respect to 1/36th of the
aggregate shares subject to the Promotion Stock Option in monthly installments
thereafter. Notwithstanding the foregoing, a portion of the shares subject to
the Promotion Stock Option may vest on an accelerated basis pursuant to
Section 5(a)(iv) or 5(b) below. Except as provided herein, such Promotion Stock
Option will be subject to the provisions of the Company’s 2004 Equity Incentive
Plan and the applicable form of stock option agreement thereunder.

 

2



--------------------------------------------------------------------------------

(d) Long Term Incentive Opportunities. In addition to the Promotion Stock
Option, Executive shall be granted long-term incentive opportunities as follows:

(i) On August 15, 2008, subject to approval by the Compensation Committee of the
Board, Executive shall be granted 158,000 restricted stock units (the “Long Term
RSUs”) which shall vest in three (3) substantially equal annual installments
from the date of grant based on Executive’s continued service to the Company
through each such vesting date. Notwithstanding the foregoing, a portion of the
Long Term RSUs may vest on an accelerated basis pursuant to Section 5(a)(iv) or
5(b) below. Except as provided herein, such Long Term RSUs will be subject to
the provisions of the Company’s 2004 Equity Incentive Plan and the applicable
form of restricted stock unit agreement thereunder; and

(ii) Subject to approval by the Compensation Committee of the Board, Executive
shall be granted non-qualified stock options to purchase an aggregate of 316,000
shares of the Company’s common stock, such stock options to be granted in four
(4) equal installments (each, a “Long Term Stock Option”) with the first such
installment to be granted on August 15, 2008 (the “Initial Date of Grant”) and
each remaining installment to be granted on successive quarterly anniversaries
of the Initial Date of Grant. Each Long Term Stock Option shall have a per share
exercise price equal to the fair market value of the Company’s common stock on
the applicable date of grant, and the term of each Long Term Stock Option shall
be seven (7) years, subject to earlier expiration in the event of the
termination of Executive’s service with the Company. Each Long Term Stock Option
shall vest and become exercisable as to one-third (1/3rd) of the shares subject
thereto on the first anniversary of the Initial Date of Grant, and with respect
to 1/12th of the aggregate shares subject to each Long Term Stock Option on each
quarterly anniversary of the Initial Date of Grant thereafter. Notwithstanding
the foregoing, a portion of the shares subject to the Long Term Stock Option may
vest on an accelerated basis pursuant to Section 5(a)(iv) or 5(b) below. Except
as provided herein, such Long Term Stock Option will be subject to the
provisions of the Company’s 2004 Equity Incentive Plan and the applicable form
of stock option agreement thereunder.

(e) Additional Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law and on terms no less favorable than those
applicable to the Company’s other senior executive officers. Executive shall be
eligible for vacation and sick leave in accordance with the policies in effect
during the term of this Agreement and will receive such other benefits as the
Company generally provides to its other senior executive officers.

4. Termination of Agreement.

(a) Termination. This Agreement may be terminated upon the occurrence of any of
the following events:

(i) The Company’s termination of Executive for Cause (as defined in Section 6
below) (“Termination for Cause”);

 

3



--------------------------------------------------------------------------------

(ii) Executive’s Involuntary Termination Without Cause (as defined in Section 6
below), which may occur at any time at the Company’s sole discretion, for any or
no reason;

(iii) Executive’s Constructive Termination;

(iv) The delivery of a written notice sent to the Company from Executive stating
that Executive is electing to terminate Executive’s employment with the Company
(other than a Constructive Termination), or the occurrence of Executive’s death
or Disability (each, a “Voluntary Termination”); or

(v) By Executive, at his sole discretion, should the Compensation Committee of
the Board fail to approve any of the compensation subject to its approval (such
as that set forth in Sections 3(c), 3(d), or 3(e)); provided, that
notwithstanding any provision of this Agreement to the contrary, if Executive
chooses to terminate the Agreement under this provision, all obligations and
duties imposed upon Executive under the Agreement of any type shall terminate
upon the Date of Termination.

(b) Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 14(c). For purposes of this Agreement, “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement (if any) relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(c) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if Executive’s employment is terminated due to Executive’s death,
the date of Executive’s death; or (ii) if Executive’s employment terminates for
any reason other than death, the date specified in the Notice of Termination.

(d) Board of Directors. Upon the Date of Termination, Executive shall
immediately resign from the Board of Directors of the Company and the board of
directors or comparable body of every subsidiary, parent or other affiliated
corporation of the Company, and every committee thereof.

5. Severance Benefits. Executive shall be entitled to receive severance benefits
upon termination of employment only as set forth in this Section 5:

(a) Covered Termination. In the event Executive experiences a Covered
Termination (as defined in Section 6 below), Executive will be entitled to
receive the following severance and other benefits, provided that Executive
first provides the Company with an executed and effective general release of
claims against the Company and its affiliates in form and substance acceptable
to the Company and complies with his obligations under Section 4(d) of this
Agreement, in each case, within fifty (50) days of such Covered Termination:

(i) Accrued Base Salary. The Company shall pay to Executive his full earned but
unpaid Base Salary through the Date of Termination. In addition the Company
shall pay to Executive all other amounts to which Executive is entitled under
any compensation plan or practice of the Company on the Date of Termination; and

 

4



--------------------------------------------------------------------------------

(ii) Severance Pay. The Company shall pay to Executive in a single lump sum that
amount calculated by multiplying the Severance Multiplier (as defined in
Section 6) times the sum of (A) Executive’s Base Salary and (B) the target
amount of Executive’s Annual Bonus, in each case, at the rate in effect
immediately prior to the Date of Termination or, if higher, the rate in effect
six (6) months prior to the Date of Termination.

(iii) Financial and Tax Planning. The Company shall reimburse Executive or pay
directly for personal financial planning and tax planning services up to $4,000
for twelve (12) months following the Date of Termination. Any such reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the expense being reimbursed was incurred.

(iv) Equity Acceleration. In the event such Covered Termination occurs prior to
or more than twenty-four (24) months after the consummation of a Change of
Control then on the Date of Termination, all options, restricted stock,
restricted stock units and other equity awards then held by Executive that vest
over time solely upon Executive’s continued service to the Company (“Time-Based
Awards”) shall become vested and, if applicable, exercisable with respect to
100% of the shares subject thereto, any restrictions thereon shall fully lapse
and any exercise period shall be extended to the earlier of the fifth
(5th) anniversary of the Date of Termination or the expiration date of such
Time-Based Award. This Agreement shall serve as an amendment to all of
Executive’s outstanding Time-Based Awards as of the Effective Date.

(v) Other Benefits. The Company shall provide for a period of eighteen
(18) months following the Date of Termination, health and welfare benefits at
least comparable to those benefits in effect on Executive’s Date of Termination,
including medical, dental and life insurance coverage. At the Company’s
election, such comparable health benefits may be provided by reimbursing
Executive for the cost of converting a group policy to comparable individual
coverage, or for the cost of COBRA premiums for eighteen (18) months. The
Company shall also pay Executive an amount calculated to pay any income taxes
due as a result of the payment by the Company on Executive’s behalf for such
welfare benefits. Such tax payment shall be calculated to place Executive in the
same after-tax position as if no such income had been imposed and shall be paid
to Executive no later than the end of the calendar year following the calendar
year in which such related taxes are remitted to the appropriate tax
authorities.

(b) Change of Control Equity Acceleration. In the event such Covered Termination
occurs within the twenty-four (24) month period commencing on the consummation
of a Change of Control then on the Date of Termination, all options, restricted
stock, restricted stock units and other equity awards then held by Executive
shall become vested and, if applicable, exercisable with respect to 100% of the
shares subject thereto, any restrictions thereon shall fully lapse and any
exercise period shall be extended to the earlier of the fifth (5th) anniversary
of the Date of Termination or the expiration date of such award. This Agreement
shall serve as an amendment to all of Executive’s outstanding equity-based
awards as of the Effective Date.

 

5



--------------------------------------------------------------------------------

(c) Death/Disability. If Executive’s employment with the Company is terminated
as a result of death or Disability, then Executive shall not be entitled to
receive payment of any severance or other benefits described in this Section 5
other than those set forth in subsections (a)(i), (a)(iv) and (a)(v) of this
Section 5; provided, however that that in the case of death, the general release
required in subsection (a) may be provided by a party with power to provide a
release on behalf of Executive’s estate. This Agreement shall serve as an
amendment to all of Executive’s outstanding Time-Based Awards as of the
Effective Date. In addition, Executive (or his estate) will receive payment(s)
for all unpaid vacation accrued as of the Date of Termination plus all other
amounts to which Executive is entitled under any compensation plan or practice
of the Company in effect on the Date of Termination.

(d) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated as a result of a Voluntary Termination or a
Termination for Cause, then Executive shall not be entitled to receive payment
of any severance or other benefits described in this Section 5. Executive will
receive payment(s) for all earned but unpaid Base Salary and unpaid vacation
accrued as of the Date of Termination plus all other amounts to which Executive
is entitled under any compensation plan or practice of the Company in effect on
the Date of Termination.

(e) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment, by retirement benefits, by offset against
any amounts (other than loans or advances to Executive by the Company) claimed
to be owed by Executive to the Company, or otherwise.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” for Executive’s termination shall mean (i) Executive’s repeated
failure to perform assigned duties after being notified in writing of such
failure with an opportunity to correct, or (ii) if Executive commits or
participates in a willful act of embezzlement, fraud, misappropriation or
dishonesty. For purposes of this provision, no act or failure to act, on
Executive’s part, shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

(b) “Change of Control” shall mean a change of control of the Company of a
nature which would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended

 

6



--------------------------------------------------------------------------------

(“Exchange Act”) or in response to any other form or report to the Securities
and Exchange Commission or any stock exchange on which the Company’s shares are
listed which requires the reporting of a change of control. In addition, a
Change of Control shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities; or (ii) in any two year period, individuals who were
members of the Board at the beginning of such period plus each new director
whose election or nomination for election was approved by at least two-thirds of
the directors in office immediately prior to such election or nomination, cease
for any reason to constitute at least a majority of the Board, or (iii) a
majority of the members of the Board in office prior to the happening of any
event and who are still in office after such event, determines in its sole
discretion within one year after such event, that as a result of such event
there has been a Change of Control. Notwithstanding the foregoing definition,
“Change of Control” for purposes of this Agreement, shall exclude the
acquisition of securities representing more than 20% of the combined voting
power of the Company by the Company, any of its wholly owned subsidiaries, or
any trustee or other fiduciary holding securities of the Company under an
employee benefit plan now or hereafter established by the Company. As used
herein, the term “beneficial owner” shall have the same meaning as under
Section 13(d) of the Exchange Act, and related case law.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Constructive Termination” shall mean Executive’s resignation from the
Company for Good Reason that constitutes a “separation from service” within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder. Notwithstanding the foregoing, a
resignation shall not constitute a “Constructive Termination” unless the
condition constituting Good Reason that gives rise to such resignation continues
more than thirty (30) days following Executive’s written notice of such
condition provided to the Board within ninety (90) days of the first occurrence
of such condition.

(e) “Covered Termination” means Executive’s Involuntary Termination Without
Cause or Constructive Termination at any time during the term of this Agreement.

(f) “Disability” shall mean Executive’s absence from Executive’s duties with the
Company on a full-time basis for 180 days during any consecutive twelve-month
period as a result of incapacity due to mental or physical illness as determined
by a physician selected by the Company and acceptable to Executive or by the
company which administers the Company’s long-term disability plan in which
Executive is eligible to participate.

(g) “Good Reason” shall mean (i) a material diminution in the Executive’s Base
Salary or Annual Bonus opportunity; (ii) a material diminution in the
Executive’s authority, duties, or responsibilities; (iii) a requirement imposed
by the Company that Executive report to a corporate officer or employee instead
of reporting directly to the Board of Directors of a corporation (or similar
governing body with respect to an entity other than a corporation);
(iv) Executive’s relocation by the Company of his principal place of employment
to a facility that is more than fifty (50) miles from his current place of
employment and, in the event such relocation occurs prior to or more than twenty
four (24) months after the consummation of a Change in

 

7



--------------------------------------------------------------------------------

Control, in connection with which the Board requires the Executive to relocate
his primary residence or (v) any other action or inaction that constitutes a
material breach by the Company of this Agreement or any other agreement under
which Executive provides services to the Company.

(h) “Grant Date Fair Value” shall mean the fair value of an equity award as of
the date of grant as determined by the Company, in its sole discretion, in
accordance with Statement of Financial Accounting Standard No. 123(R),
“Share-Based Payment”, using the valuation methods and assumptions used by the
Company in accounting for equity awards as of such date of grant.

(i) “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause that constitutes a “separation from service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder. The termination of
Executive’s employment as a result of Executive’s death or Disability shall not
constitute an Involuntary Termination Without Cause.

(j) “Severance Multiplier” shall mean (i) in the case of a Covered Termination
on or prior to the fourth (4th) anniversary of the Effective Date, three (3) and
(ii) in the case of a Covered Termination after the fourth (4th) anniversary of
the Effective Date, two (2).

7. Tax Provisions.

(a) Tax Indemnity.

(i) If all or any portion of the amounts payable to Executive or on Executive’s
behalf under this Agreement or otherwise are subject to the excise tax imposed
by Section 4999 of the Code (or similar state tax and/or assessment), the
Company shall pay to Executive an amount necessary to place Executive in the
same after-tax position as Executive would have been in had no such excise tax
or penalty been imposed. The amount payable pursuant to the preceding sentence
shall be increased to the extent necessary to pay income and excise taxes and
penalties due on such amount. The determination of the amount of any such tax
indemnity shall initially be made by the independent accounting firm employed by
the Company immediately prior to the Change of Control, or if such firm is
unwilling to complete such calculations, such independent accounting or
consulting firm as the Company may select in its discretion.

(ii) If at a later date it is determined (pursuant to final regulations or
published rulings of the IRS, final judgment of a court of competent
jurisdiction or otherwise) that the amount of excise taxes and penalties payable
by Executive is greater than the amount initially so determined, then the
Company (or its successor) shall pay Executive an amount equal to the sum of
(1) such additional excise taxes and penalties, and (2) any interest, fines and
penalties resulting from such underpayment, plus (3) any additional amount
necessary to reimburse Executive for any income, excise or other taxes payable
by Executive with respect to the amounts specified in (1) and (2) above, and the
reimbursement provided by this clause (3). If at a later date it is determined
(pursuant to final regulations or published rulings of the IRS, final judgment
of a court of competent jurisdiction or otherwise) that the amount of excise
taxes and penalties payable by Executive is lesser than the amount initially so
determined, then Executive shall pay to the Company (or its successor) an amount
equal to such overpayment to the extent such is refunded to Executive.

 

8



--------------------------------------------------------------------------------

(iii) Executive and the Company agree to cooperate with the person(s)
calculating the amount of the tax indemnity, and will provide copies of whatever
tax returns and other documents may be necessary to perform the calculation.

(iv) Notwithstanding anything herein to the contrary, any payment required to be
made under this Section shall be made no later than the end of the calendar year
following the calendar year within which the taxes giving rise to such payment
obligation are remitted to the appropriate tax authorities.

(b) Section 409A of the Code. Notwithstanding any provision to the contrary in
the Agreement, if Executive is deemed by the Company at the time of Executive’s
Date of Termination to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s “separation from service”
(within the meaning of Code Section 409A(a)(2)(A)(i)) or (b) the date of
Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 7(b) shall be paid in a lump sum to Executive (plus interest earned on
any such amounts calculated based on the then applicable short-term Applicable
Federal Rate for federal tax purposes) shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein.

8. Confidentiality Agreement. Executive has signed a Proprietary Information and
Invention Assignment Agreement in a form acceptable to the Company that covers
protection of the Company’s proprietary information and assignment of inventions
(the “Confidentiality Agreement”). Executive hereby represents and warrants to
the Company that Executive has complied with all obligations under the
Confidentiality Agreement and agrees to continue to abide by the terms of the
Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.

9. Noncompetition Covenant. Executive hereby agrees that while Executive is
employed by the Company and for a period of two years thereafter, without the
prior written consent of the Board, carry on any business or activity (whether
directly or indirectly, as a partner, shareholder, principal, agent, director,
affiliate, employee or consultant) that is competitive with the business
conducted by the Company (as conducted now or during the term of this
Agreement), nor engage in any other activities that conflict with Executive’s
obligations to the Company.

 

9



--------------------------------------------------------------------------------

10. Nonsolicitation Covenant. Executive hereby agrees that he shall not, while
employed by the Company and for a period of two years thereafter without the
prior written consent of the Board, do any of the following:

(a) Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person either directly or indirectly, to direct his or its
purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company; and

(b) Solicit Personnel. Solicit or influence or attempt to influence any person
employed by the Company or any consultant then retained by the Company to
terminate or otherwise cease his employment or consulting relationship with the
Company or become an employee of or consultant to any competitor of the Company.

11. Nondisparagement. Company and Executive hereby agree that during Executive’s
employment and afterward, neither will at any time orally or in writing defame
or intentionally make, publish or disseminate disparaging remarks that could
reasonably be expected to have an adverse impact on the business reputation or
prospects of the other party, including any of their respective administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, except as may be required by judicial or administrative order or legal
process.

12. Conflicts. Executive represents that Executive’s performance of all the
terms of this Agreement will not breach any other agreement to which Executive
is a party, other than an agreement to which the Company is a party or has
knowledge and which is listed on Exhibit A hereto. Executive has not, and will
not during the term of this Agreement, enter into any oral or written agreement
in conflict with any of the provisions of this Agreement, unless the Company is
a party to that agreement or has consented in writing to that agreement.
Executive further represents that Executive is entering into or has entered into
an employment relationship with the Company of Executive’s own free will.

13. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) or
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets that executes and
delivers the assumption agreement described in this Section 13 or that becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all of Executive’s rights hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

14. Miscellaneous Provisions.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

10



--------------------------------------------------------------------------------

(b) Sole Agreement. This Agreement and the Proprietary Information and Invention
Assignment Agreement referenced herein set forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and therein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including, without limitation, that certain Amended and Restated Management
Continuity Agreement previously entered into between Executive and the Company.
Any of Executive’s rights hereunder shall be in addition to any rights Executive
may otherwise have under benefit plans or agreements of the Company (other than
severance plans or agreements) to which Executive is a party or in which
Executive is a participant, including, but not limited to, any Company sponsored
employee benefit plans and incentive plans. The provisions of this Agreement
shall not in any way abrogate Executive’s rights under such other plans and
agreements.

(c) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when sent by facsimile, delivered or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company’s principal offices or Executive’s last known
address as contained in the Company’s files, as applicable.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas, without
giving effect to the principles of conflict of laws.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration.

(i) Arbitration shall be the exclusive and final forum for settling any
disagreement, dispute, controversy or claim arising out of or in any way related
to (i) this Agreement or the subject matter hereof or the interpretation hereof
or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof; or (ii) the provision of or failure to provide
any other benefits upon a Covered Termination pursuant to any other employment
agreement, bonus or compensation plans, stock option plan, stock ownership plan,

 

11



--------------------------------------------------------------------------------

stock purchase plan, life insurance plan or similar plan or agreement with the
Company and/or any of its subsidiaries. If this Section 14(g) conflicts with any
provision in any such compensation or bonus plan, stock option plan, or any
other similar plan or agreement, this provision requiring arbitration shall
control.

(ii) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.

(iii) The arbitral tribunal shall consist of one arbitrator. Except as otherwise
provided in Section 14(h), the Company shall pay all the fees, if any, and
expenses of such arbitration.

(iv) The arbitration shall be conducted in Austin, Texas or in any other city in
the United States of America as the parties to the dispute may designate by
mutual written consent.

(v) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced against the parties to the arbitration proceeding or their assets
wherever the award may be entered in any court having jurisdiction thereof.

(h) Indemnification. For nine years following the Date of Termination (or such
longer period as may be provided under the Company’s Certificate of
Incorporation and Bylaws) Executive shall continue to be indemnified under the
Company’s Certificate of Incorporation and Bylaws at least to the same extent as
prior to the Date of Termination, and Executive shall be covered by the
directors’ and officers liability insurance, the fiduciary liability insurance
and the professional liability insurance policies that are the same as, or
provide coverage at least equivalent to, those the Company carried prior to the
Date of Termination.

(i) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (j) shall be void.

(j) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(k) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company. The Company may
not assign its duties under this Agreement, whether to an affiliate or
otherwise, without Executive’s prior written consent, which shall not be
unreasonably withheld. Executive may not assign any of Executive’s duties
hereunder and Executive may not assign any of Executive’s rights hereunder,
without the written consent of the Company, which shall not be withheld
unreasonably.

 

12



--------------------------------------------------------------------------------

(l) Expenses (Including Attorneys’ Fees). If any dispute should arise under this
Agreement involving an effort by Executive to protect, enforce or secure rights
or benefits claimed by Executive hereunder, the Company shall pay (promptly upon
demand by Executive accompanied by reasonable evidence of incurrence) all
reasonable expenses (including attorneys’ fees) incurred by Executive in
connection with such dispute if Executive should prevail in such dispute. For
this purpose, Executive shall be considered to prevail if the dispute is settled
in a fashion that provides for a payment of cash or property to Executive or
other relief requested by Executive, or if an arbitral tribunal having
jurisdiction shall make a final, non-appealable determination that Executive is
entitled to a payment of cash or property or other relief requested by
Executive.

(Signature Page Follows)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ADVANCED MICRO DEVICES, INC. By:   /s/ Bruce L. Claflin   Bruce L. Claflin  
Chairman, Compensation Committee of the Board of Directors

 

EXECUTIVE Signature:   /s/ Derrick Meyer   Derrick Meyer

 

14